         Case 7:12-cv-06421-KMK Document 279 Filed 08/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISION,
                                                              Case No. 7:12-cv-06421-KMK
                        Plaintiff,

        v.

 EDWARD        BRONSON,         E-LIONHEART
 ASSOCIATES, LLC d/b/a FAIRHILLS CAPITAL

                        Defendants,

                and

 FAIRHILLS CAPITAL, INC.

                        Relief Defendant.



                                     NOTICE OF PAYMENT

       Please take notice that on August 20, 2021, payment was remitted via certified mail to

Plaintiff on behalf of Defendant, Edward Bronson, in the amount of three hundred thousand dollars

($300,000) as partial payment of the judgment in this matter. A true and correct copy of the

instrument, a letter accompanying same, and the certified mail return receipt collectively are

attached hereto as Exhibit “A.” As shown in the certified mail return receipt, Plaintiff has accepted

and received this payment on behalf of Defendant Bronson. (See Ex. A).

Dated: August 22, 2021                                Respectfully submitted,

                                                      /s/ Ryan D. O’Quinn
                                                      DLA Piper LLP (US)
                                                      Ryan D. O’Quinn (FBN: 513857)
                                                      ryan.oquinn@dlapiper.com
                                                      200 S. Biscayne Blvd., Suite 2500
                                                      Miami, FL 33131
                                                      305.423.8500 (t)
        Case 7:12-cv-06421-KMK Document 279 Filed 08/22/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this August 22, 2021, a true and correct copy of the

foregoing was furnished by via CM/ECF upon all counsel of record and entitled parties.

                                                   /s/ Ryan D. O’Quinn
                                                   Ryan D. O’Quinn
